[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT
On October 3, 2002, defendant, Craig Maurer, moved for summary judgment as to liability because there was no material issue of fact to be determined by trial.
Defendant Maurer could be in violation of CUTPA if it is found that his "existing business relationship" with defendant Thibodeau, who, it is alleged, purposely appraised plaintiffs property below fair market value, was such that he could either be held (1) jointly liable with Thibodeau for his deceptive practices or (2) separately liable for his failure to disclose such relationship at the real estate closing. The nature of a business relationship, as with an agency relationship, is a question of fact. Botticello v. Stefanovicz, 177 Conn. 22, 25 (1979).
Motion for Summary Judgment denied.
___________________ Wagner, JTR CT Page 14515